Citation Nr: 1812462	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-02 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hip condition to include pain and weakness of the thigh (claimed as right thigh and femur).

2. Entitlement to service connection for a right hip condition to include pain and weakness of the thigh (claimed as right thigh and femur).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to February 1956, from April 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran and his spouse provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2017.  A transcript of this hearing has been associated with the Veteran's electronic claims file. 

The Board notes that evidence has been accepted into the record with a waiver of initial RO consideration, in accordance with 38 C.F.R. §§ 19.9 (d)(3), 20.1304(c) (2017).  The waiver is of record.  See Statement in Support of Claim received December 19, 2017.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a right hip condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The November 2010 rating decision which denied service connection for a right hip condition is final.
	
2.  The evidence received since the November 2010 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right hip condition.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision that denied service connection for a right hip condition became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hip condition.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c). 

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right hip condition. 

The claim for service connection for a right hip condition was originally denied by in a November 2010 rating decision.  The RO found that, while the service treatment records documented an in-service injury, there was no evidence of continued treatment for a chronic disability following service or a diagnosis regarding the Veteran's right hip, thigh or femur.  The RO also found there was no evidence of residuals of a hip injury.  The Veteran was provided with notification of the November 2010 rating decision and of his procedural and appellate rights via correspondence dated in December 2010.  The Veteran did not appeal November 2010 rating decision which denied service connection for a right hip condition, and the decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

Subsequent to the November 2010 rating decision, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a current right hip condition as related to his military service.  Specifically, private medical treatment records from Dr. O. include a diagnosis of significant neuropathy of the right leg which the physician opined was related to the Veteran's active duty service.  See Medical Treatment Records Non-Government Facility received October 30, 2017.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a right hip condition.  See 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right hip condition (claimed as right thigh and femur) is reopened.  The appeal is granted to that extent only.  


REMAND

The Board regrets having to remand the Veteran's claim; however, the Board finds that additional development is necessary before the claim on appeal is considered.

Here, the record reflects the Veteran's contentions that he suffers from a right hip condition to include weakness, pain and nerve damage in the right thigh and femur.  Evidence also reflect there was an in-service injury to the Veteran's right hip.  Further, private medical treatment records from Dr. O. indicate that the Veteran suffers from "significant neuropathy," as evidenced by his EMG/NCV test and it is 90 percent related to his previous injury sustained in the armed services.  However, Dr. O. failed to provide an adequate diagnosis of the Veteran's current disability other than a reference to the presence of neuropathy.  Therefore, the Board finds this opinion to be inadequate.  Medical evidence that is speculative, general, or inconclusive in nature may be considered inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390   (2010).  Due to ambiguity as to a current diagnosis of the right hip condition, the Board will remand for a VA examination to determine the nature, extent, and etiology of any right hip and leg conditions of the Veteran found on examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any right hip condition (claimed as right thigh and femur) present during the appeal period.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (that is, at least a 50 percent probability) that any right hip condition (claimed as right thigh and femur) found to be present during the appeal period had its onset or is otherwise etiologically related to service.

The examiner should clarify whether the Veteran has a current diagnosis of the right hip condition (claimed as right thigh and femur), as the medical records are unclear.  A current disability is one that existed at any time since the filing of the claim.  The examiner should address the conclusion by Dr. O. that the Veteran had significant neuropathy which is due to active duty service.  

It should be noted the in-service injury has been verified by service treatment records and the Veteran's lay assertions have been found credible in regards to the in-service injury and his continuous symptoms since service.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

All opinions should be supported by a clearly stated rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s)

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


